Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance
This office action is in response to applicant's claims filed on 1/31/20.

Allowed Claims
Claims 1-7 are allowed.

Reason for Allowance
The instant claims are drawn to a process for manufacturing a purified aromatic carboxylic acid comprising: reacting a feed comprising a substituted aromatic hydrocarbon with a gas comprising 02 in a liquid phase oxidation reaction mixture comprising a monocarboxylic acid solvent and water and in the presence of a catalyst composition comprising at least one heavy metal component in a reaction zone at a temperature and pressure effective to maintain a liquid phase oxidation reaction mixture and form a crude aromatic carboxylic acid, and a high pressure vapor phase comprising acetic acid, water and minor amounts of the feed, the crude aromatic carboxylic acid and by-products; separating the high pressure vapor phase to form a monocarboxylic acid-rich, water-lean liquid and a high pressure off-gas comprising water vapor; treating the high pressure off-gas in an off-gas treatment zone; generating electricity in the off-gas treatment zone; generating high-pressure steam from boiler feed water supplied to a 
The closest prior art is Clark et al. (US 20150183710, pub date July 2, 2015).
Clark et al. teaches a process for manufacturing purified aromatic carboxylic acids include: generating high-pressure steam from boiler feed water supplied to a boiler; heating a crude aromatic carboxylic acid using the high-pressure steam, whereby the high pressure steam is condensed to form a high-pressure condensate; and purifying the crude aromatic carboxylic acid to form a purified aromatic carboxylic acid. The boiler feed water includes at least a portion of the high-pressure condensate and makeup boiler feed water from at least one additional source. (abstract)
Clark et al. teaches the catalytic oxidation of a liquid feed material to form the crude aromatic carboxylic acid. The overhead vapor is removed from the reactor to a separation zone. High pressure steam is generated from the boiler feed water and the high pressure steam is used to heat the reaction in a heating zone. The high pressure steam is condensed to form a high pressure condensate. The product is purified to give pure aromatic carboxylic acid. (claims; figure 1; paragraphs 13-14, 26-27, 35-40 and 44-47).

Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant's claims as described above.  Hence, the claimed process is considered novel and unobvious over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner


/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658